Case 1:20-cr-00152-PAB Document 209 Filed 12/01/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Action No. 20-cr-00152-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

      v.

JAYSON JEFFREY PENN, et al.,

      Defendants.

               GOVERNMENT’S MOTION TO RESTRICT DOCUMENTS

      The United States of America, by and through counsel, Christopher Maietta, Trial

Attorney, United States Department of Justice, Antitrust Division, respectfully moves

pursuant to District of Colorado Local Rule 47.1 to restrict documents to the Court in the

above-captioned case. The undersigned attorney has prepared a brief in support of this

motion and a brief for in camera review of the relevant documents (filed under seal).

      The brief for in camera review relates to a third party’s claim of attorney-client and

work product privileges with respect to a particular recording obtained during the

investigation. The undersigned respectfully requests a “Level 4" Restriction which would

make the related court order revealing the contents of those documents, the brief filed in

support of this motion, the brief for in camera inspection of those documents, and related

Exhibits, viewable only by the Court.

/

/

/

/

/
Case 1:20-cr-00152-PAB Document 209 Filed 12/01/20 USDC Colorado Page 2 of 3




       Due to the sensitive nature of the motion to restrict access to documents, the

supporting brief, the brief for in camera inspection by the Court, and the related

documents, the undersigned has not conferred with counsel for any of the above-named

defendants regarding the filing of this motion.

       Dated this 1st day of December, 2020.

                                          Respectfully submitted,


                                          /s/ Christopher Maietta
                                          CHRISTOPHER MAIETTA
                                          Trial Attorney
                                          United States Department of Justice
                                          Antitrust Division, New York Field Office
                                          26 Federal Plaza, Suite 3630
                                          New York, New York 10278
                                          Telephone: 212-824-1350
                                          Mobile: 202-702-4056
                                          Fax: 212-335-8000
                                          E-mail: Christopher.Maietta@usdoj.gov
                                          Attorney for the United States of America




                                             2
Case 1:20-cr-00152-PAB Document 209 Filed 12/01/20 USDC Colorado Page 3 of 3




                            CERTIFICATE OF SERVICE
        I certify that on this 1st day of December, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record in this case.


                                       /s/ Christopher Maietta
                                       CHRISTOPHER MAIETTA
                                       Trial Attorney
                                       United States Department of Justice
                                       Antitrust Division, New York Field Office
                                       26 Federal Plaza, Suite 3630
                                       New York, New York 10278
                                       Telephone: 212-824-1350
                                       Mobile: 202-702-4056
                                       E-mail: Christopher.Maietta@usdoj.gov
                                       Attorney for the United States of America




                                          3
